Citation Nr: 1715558	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a headache disorder associated with residuals of a head injury prior to September 1, 2016, and in excess of 30 percent after September 1, 2016.

2.  Entitlement to a rating in excess of 30 percent for a psychiatric disorder associated with residuals of a head injury.

3.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to April 1975.  Records show he served in Thailand from July 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in March 2013, April 2014, and June 2016.

An October 2016 rating decision granted an increased 30 percent rating for the Veteran's service-connected headache disorder associated with residuals of a head injury effective from September 1, 2016.  The issue on appeal as to this matter has been accordingly revised.

The Veteran has not raised the matter of an extraschedular rating, and the evidence does not present any exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.  

The Board notes that the issue of entitlement to service connection for type II diabetes mellitus has also been perfected for appellate review and VA records show the appeal is presently awaiting a video conference hearing.  No further action is required at this time.


FINDINGS OF FACT

1.  Prior to September 1, 2016, the Veteran's service-connected headache disorder associated with residuals of a head injury was manifested by no more than characteristic prostrating attacks averaging one in two months.

2.  From September 1, 2016, the Veteran's service-connected headache disorder associated with residuals of a head injury is manifested by no more than characteristic prostrating attacks occurring on an average once a month.

3.  The Veteran's service-connected psychiatric disorder associated with residuals of a head injury disability is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  The Veteran's combined service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a headache disorder associated with residuals of a head injury prior to September 1, 2016, and in excess of 30 percent after September 1, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 8100, 9304 (effective before and after October 23, 2008).

2.  The criteria for a rating in excess of 30 percent for a psychiatric disorder associated with residuals of a head injury have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 9304, 9410 (effective before and after October 23, 2008).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in August 2008 and the December 2011 Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  Although a May 2014 VA mental disorders examination report noted the Veteran reported having participated in combat activity during Vietnam era service, his service records are negative for any such service, including any in the Republic of Vietnam.  There is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Although the facts and medical issues in this case are complex, in light of the medical opinions addressing the Veteran's performance upon recent psychological testing there is no reasonable possibility that further VA assistance could substantiate the issues on appeal.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Factual Background

Service treatment records show the Veteran sustained a laceration to the forehead requiring eight stitches in September 1973.  The treatment report noted an X-ray examination of the skull was negative.  A radiographic report, however, noted a fracture through the outer table of the skull superior to the frontal sinus.  There were no other abnormalities.  In his November 1974 report of medical history at separation the Veteran denied having or having ever had periods of unconsciousness.  The examiner commented that he had a head injury in 1973 related to being hit by a fan blade, that the wound had been closed with stitches, and that it was well healed with no sequelae.  A November 1974 separation examination noted a well-healed one inch scar to the forehead.  Clinical evaluations of the head and neurologic and psychologic systems were normal.  

VA examination in August 1976 referenced the Veteran sustaining a head trauma in 1973 when he was struck by a metal ceiling fan blade.  He stated X-ray studies revealed a frontal skull fracture and that his wound required ten stitches.  He reported having headaches and vertigo since that injury.  An examination of the head was normal with a well-healed superficial two centimeter (cm) long, almost invisible, scar to the forehead over the nose.  There was callous bone in the area to palpation.  Skull series X-ray studies were negative.  The diagnoses included residuals of forehead wound (scar).  

A separate August 1976 neurological examination noted that the Veteran reported he had fallen to the floor and was taken to a hospital because of a laceration in the frontal area.  The laceration was sutured requiring nine external stitches.  Following this episode, he stated he had frequent headaches that were not associated with any other symptomatology.  It was noted the headaches were precipitated by stress and were not relieved by usual medicines, such as minor analgesics.  The Veteran also reported that he had difficulty sleeping, that he could not relax, and that his spouse stated that he was not the same as since he left service.  He stated he had very few friends, had difficulty getting along with people, and was frequently explosive for no apparent reason.  He stated he had episodes of loss of balance while standing and had a sensation of lightheadedness without vertigo.  He had no difficulty hearing and no focal cranial nerve, motor, or sensory deficits.  The examiner noted an examination of the Veteran's head, neck, and spine were completely negative.  The cranial nerves two through twelve were completely normal and nerve one was objectively normal.  Cerebellar functions were normal.  Motor and sensory examinations were also normal with no pathological reflexes elicited.  The diagnoses included vascular headaches and a history of episodes of lightheadedness, etiology unknown.  

A separate August 1976 psychiatric examination report noted the Veteran reported that during service in 1973 he had head trauma when he hit his head with an electric fan.  He stated that since then he had experienced episodes of frontal headaches recurring about two to three times per week.  They were always precipitated by stress and/or overwork and lasted for half an hour to one hour and resolved spontaneously.  He used no analgesics.  He also complained of feelings of tightness and tension and described having irritability and a bad temper.  He stated he worried a lot and was living at his parent's house due to economic difficulties.  He described good relationships at work and with friends.  He spent his days working and his nights studying business administration.  He had never been under psychiatric care.  The examiner noted that he looked mildly depressed with low level anxiety.  There was no evidence of severe perceptual disturbances or paranoid ideation.  Judgment, memory, and intellect were well preserved.  Insight was adequate.  There was no blocking of thought processes, flight of ideas, or concrete thinking.  Fund of information was adequate.  Abstraction capacities were preserved.  He was well oriented to time, place, and person.  The diagnoses included adjustment reaction of adulthood with anxiety and rule out tension headaches.  The examiner stated the disability was none to mild.

A January 1977 rating decision established service connection for residuals of skull fracture.  A 10 percent rating was assigned with notation to diagnostic codes (DC) 8045, 9304, and 5296 effective from July 29, 1976.

A November 1998 rating decision, in essence, denied entitlement to a rating in excess of 10 percent.  It was noted that under 38 C.F.R. § 4.71a, DC 5296 (skull, loss of part of, both inner and outer tables), a 10 percent evaluation was granted whenever there was skull loss without brain hernia over an area smaller than the size of a 25 cent piece or 0.716 square (sq) inches (4.619 sq cm).  

On VA psychiatric examination in March 2000 the Veteran reported having sustained a head trauma in service when he hit his head on an electric fan, fell off a bunk bed, and hit his head pretty severely on the floor.  He complained of chronic headaches since that injury that usually did not respond to analgesic medication.  He stated he did not undergo any surgical procedures, only stitches, and was sent back to his duties.  He complained of irritability at times, difficulty with concentration, and sometimes forgetfulness.  The examiner noted he was well groomed and appropriately attired.  He was pleasant and cooperative.  His mood was euthymic and his affect was full range, reactive, and mood congruent.  His speech was within normal limits.  There was no evidence of psychosis and no suicidal or homicidal ideation, intent, or plan.  No depressive or anxiety symptoms were reported.  His insight and judgment were fair.  He was alert and oriented times three with no gross cognitive deficits, although he had some difficulty recalling remote events.  The examiner's impression was that the Veteran had a mental disorder, not otherwise specified, due to his traumatic brain injury (TBI).  It was noted he had been able to function at a fairly high level even with the residuals of his injury.  His main concern at that time were chronic headaches.  It was noted that he did not endorse any symptoms of anxiety or depression. 

VA rating decision in May 2000 granted a 30 percent for residuals of head trauma to include mental disorder, not otherwise specified (NOS), effective from March 31, 1999.  The code sheet noted the evaluation was provided under diagnostic codes 8045-9410.  No explanation for the reference to DC 9410 was provided.

On VA examination in September 2002 it was noted the Veteran's history dated back to 1973 when he was struck by a ceiling fan while cleaning his barracks.  The examiner noted he had initially reported that he was not fully unconscious, but that he subsequently stated that he was unconscious until he arrived at the hospital which he estimated as about thirty minutes.  He reported that subsequent to the injury he had difficulty with headaches that he described as lasting three or four hours and occurring approximately once a week.  They were bi-frontal and occasionally throbbing and associated with a dilated scalp vessel.  He reported no associated nausea, but some occasional photophobia.  He also complained of memory difficulties, losing things and forgetting appointments, that had become more of a problem in the past two or three years.  His chief complaint at that time was insomnia.  It was noted he had been followed in the mental hygiene clinic with a rather vague diagnosis of post-traumatic brain syndrome.  

On examination the Veteran was somewhat anxious, but well oriented with no evidence of aphasia, agnosia, or apraxia.  The cranial nerves were normal.  There was no stiffness of the neck.  Cerebellar testing revealed no abnormality.  Gait, including heel, toe, and tandem walking, was normal.  He wobbled dramatically on tandem gait testing, demonstrating superb balance.  The examiner stated he was not quite certain what post-traumatic brain syndrome the mental health clinic was referring to and that the Veteran's reflexes at the ankles were quite brisk, although not pathologic.  A neurologic diagnosis of post-traumatic headache muscle, contracture and vascular, was provided.  


VA brain and spinal cord examination in February 2007 noted a history of headaches that were less than weekly.  There was some mild difficultly remembering the order of the presidents, but with coaxing he was able to complete the activity.  There was evidence of cognitive or psychiatric impairment with intermittent mental health problems with anxiety and mild depression.  A diagnosis of traumatic brain injury was noted to have been previously provided.  The impact on his occupational activities included decreased concentration, poor social interactions, current sinus symptoms, and headaches.

VA mental disorders examination in March 2007 noted the Veteran had a brain injury secondary to being struck by a ceiling fan and having been unconscious for approximate a half an hour due to fan impact.  The diagnoses included depressive disorder, NOS, and anxiety with symptoms of some mild memory impairment related to his depression and anxiety, as well as, obsessive compulsive thinking.  The examiner noted that the Veteran's functioning following the fan injury did not impair his duties other than being stressed and anxious due to severe military duties at that time.  It was noted his chronic headaches began after his injury and may have been a result of the injury but that stress may also have been involved.  There was an occupational and social impairment, with deficiencies in the areas including work, family relations, and mood.  It was also noted he had experienced confrontations with his co-workers and had an inability to perform job requirements, as well as, feeling unfairly treated by his superiors.  He had not worked since November 2006 due to these problems and difficulty with his anxiety and depression.

A June 2007 rating decision denied service connection for a psychiatric disability manifested by anxiety and depression.  Service connection was also denied for an obsessive-compulsive disorder.  

A November 2007 private medical statement noted the Veteran had a chronic mental condition.  It was also noted that he was unable to work. 

A June 2008 rating decision established a separate 30 percent rating for the Veteran's residuals of a head injury manifested by a mental disorder NOS under the criteria for DC 9304 effective from March 31, 1999.  It was noted that, based upon a complete review of the record, rating corrections were required.  The Veteran's residuals of a head injury manifested primarily by headaches were noted to have been evaluated as 10 percent disabling from July 29, 1976.  It was further noted that purely subjective complaints, such as headache, dizziness, and insomnia recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under DC 9304.  The RO found that the Veteran's 10 percent rating had been in effect for more than 20 years and that, under the provisions of 38 C.F.R. § 3.951(b), the rating was not subject to severance or reduction.

A July 2008 private treatment report noted the Veteran was seen for evaluation of his memory problems, chronic headaches, anxiety, and depression.  It was noted that an electromyography (EEG) study was negative and that magnetic resonance imaging (MRI) of the brain showed only small vessel ischemic disease.  It was noted neurological examination revealed no obvious motor or sensory abnormalities.  Funduscopic and cranial nerve examinations were normal.  There was no ataxia, no dysmetria, and no nystagmus.  It was the examiner's impression that the Veteran had mild memory problems and mild cognitive deficit versus senile dementia, but that his anxiety and depression were playing a role in this condition.  His chronic headaches were believed to be musculoskeletal-related.  Diagnoses of anxiety and depression were provided without additional comment.  

A September 2008 private treatment report noted the Veteran had mild primary memory loss and that depression, anxiety, and his overall mental illness were affecting his memory.  He also had mild cognitive impairment, headache (that was worsened by his mental illness), tension headaches, anxiety disorder, and depression with anxiety.  Subsequent reports noted similar diagnoses.

In his September 2008 TDIU application the Veteran reported that he had last worked full-time as a United States Postal Service customer service supervisor in October 2006.  He noted he had retired, but that prior to retirement his earnings were $4,667 per month.  He reported having completed two years of college and having additional training as an aerospace ground equipment technician and in supervisory training.  

VA brain and spinal cord examination in September 2008 included a diagnosis of post-traumatic headache with a date of onset in 1971.  It was noted that previous rating decisions indicated the Veteran was struck on the side of his head by a ceiling fan, had a concussion and a short period of loss of consciousness.  He had experienced intermittent post-traumatic headaches since then.  His headaches were described as daily and frontal in nature.  It was noted he had loss weight due to treatment for a nonservice-connected medical disorder and that his memory had weakened with his weight loss.  

On VA mental disorders examination in September 2008 the Veteran reported that his mood and energy were low.  He reported only episodic irritability.  He stated his ability to sleep was good with medication, approximately eight hours per night.  He reported having retired after 35 years of government service due to his nerves.  He noted his activities included spending time watching television at home and going to movies or out to dinner with his spouse.  The examiner found him to be clean, neatly groomed, and appropriately and casually dressed.  Psychomotor activity was lethargic or fatigued.  His speech was hesitant, soft or whispered, slow, clear, and coherent.  His attitude toward the examiner was cooperative, attentive, irritable, and apathetic.  His affect was constricted and his mood was depressed and dysphoric.  He was oriented to person, place, and time.  His thought processes and content were unremarkable.  There was no evidence of delusions or hallucinations and he understood he had a problem.  There was no evidence of a sleep impairment, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  Extent of impulse control was good.  He was able to maintain minimum personal hygiene and had no problem with activities of daily living.  Recent memory was mildly impaired, but remote and immediate memory were normal.  

The diagnoses included major depressive disorder by history and a cognitive disorder, NOS.  A current GAF score of 61 was provided and it was noted that the opinion was heavily based upon the assessments of the Veteran's treating VA psychiatrist.  The examiner noted the effect of the mental disorder was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).  It was also noted that it was quite apparent that he had difficulties that were likely to be intermittent, causing episodic inability to perform occupational tasks. 

The September 2008 rating decision continued a 30 percent rating for a mental disorder, NOS, and continued a 10 percent rating for residuals of a head injury manifested by chronic headaches.  A VA rating code sheet indicated, in essence, that the residuals of a head injury manifested by chronic headaches were more appropriately addressed under DC 8199-8100 and noted the disability had previously been rated under DC 8045-9304.

A October 2008 private medical statement noted the Veteran had chronic headaches and memory problems and that along with a chronic mental condition he was unable to work.  A June 2009 private medical statement noted his neuropsychiatric condition continued to progress and caused significant impairment.

A July 2009 VA TBI examination report noted the Veteran had been hit in the forehead by an industrial fan and lost consciousness.  He was taken to the military hospital and eight stitches were applied for the laceration.  It was noted that his current complaints included headaches, loss of bladder control, loss of bowel control, and loss of balance began while he was undergoing treatment for hepatitis C.  He was not undergoing active treatment for TBI nor was he on active medication for TBI.  He was taking psychiatric medications for depression, anxiety, and insomnia.  The examiner found that the severity of the initial injury was mild and the condition had stabilized.  It was noted the Veteran had no history of seizures, autonomic dysfunction, malaise, other cognitive symptoms, hearing loss/tinnitus, hypersensitivity to light/sound, vision problems, speech/swallowing difficulty, decreased sense of taste or smell, or cranial nerve dysfunction.  

The Veteran reported daily headaches that lasted for 30 minutes and dissipated for one to two hours then recurred.  They were described as frontal, occipital, and parietal.  He reported dizziness or vertigo one to two times per week that lasted for 40 minutes.  It was noted he could not state how often this occurred throughout the day, but that when it occurred he had double vision.  He stated he had 10 episodes of syncope.  He reported balance or coordination problems with difficulty walking straight and often falling.  He used a four point walker with a seat.  He reported numbness to his fingertips that was worse with typing and weakness to his legs on getting up and sitting down.  He denied any difficulty with sleep on medication.  Psychiatric symptoms including major depression, obsessive compulsive disorder, mood disorder, and anxiety disorder were noted with mild memory impairment and neurobehavioral symptoms including moderate anxiety and depression with frequent isolation.  

The examiner noted the Veteran complained of a mild memory loss, but that there was no objective evidence on testing.  Judgment was normal.  Social interaction was occasionally inappropriate and he was occasionally disoriented to one of the four aspects (person, time, place, or situation).  Motor activity was normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities despite normal motor function).  Visual spatial orientation was moderately impaired noting he usually got lost in unfamiliar surroundings, had difficulty reading maps, following directions, and judging distance.  He also had difficulty using assistive devices such as GPS (global positioning system).  He reported three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work family or other close relationships, including intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  His comprehension or expression of spoken or written language was only occasionally impaired.  It was noted he could communicate complex ideas.  

Skull X-ray studies revealed a small fluid collection on the right side of the tentorium, most likely an arachnoid cyst, and mild frontal atrophy.  An April 2009 computerized tomography (CT) scan of the brain revealed no significant abnormality.  A January 2009 MRI revealed mild sinusitis, but an otherwise normal study.  The examiner noted the Veteran had a TBI during service and noted the impact of disability on his occupational activities included memory loss, poor social interactions, decreased mobility, lack of stamina, weakness or fatigue, urinary incontinence, and fecal incontinence.  

The examiner, however, found that the Veteran's bowel and bladder dysfunction were more likely due to his hepatitis C treatment and that his chronic daily headaches were more likely due to his marked depression, anxiety disorder, mood disorder, and obsessive compulsive disorder.  The examiner found that his headache disorder was minor to moderate and was less likely caused by a TBI.  His complaints of mild memory impairment, dizziness several times per week, subjective balance problems, insomnia, fatigue, psychiatric symptoms, and endocrine dysfunction were also found to be less likely caused by a TBI.  It was noted that CT and MRI scans of the brain had been negative.  

Private treatment records dated in May 2011 noted the Veteran had not been able to work since 2007.  An August 2011 MRI of the brain was found to be essentially normal with no acute intracranial abnormalities.  A December 2011 private medical note stated the Veteran was not able to work. 

At his hearing in December 2011 the Veteran testified that he experienced increased headaches daily that required he drink Tramadol four times per day.  He stated he was sometimes unable to sleep at night due to headaches and that sometimes he had to isolate himself from others.  His spouse testified that his migraines aggravated his mental condition and that he would not engage in activities other than sitting and watching television.  She stated he was more irritable when he had headaches.  The Veteran reported that approximately four times per week his headaches were so bad that he could not even watch television and had to lay in bed.  He stated that during these episodes he took medication that knocked him out for about three hours.  His spouse stated that he had blackouts and had fallen at home, but that she did not know if that was a residual of his TBI.  The Veteran reported that he had been forced to retire from the USPS in September 2007 after an altercation at work and after using all his sick leave.  


A July 2012 private medical note stated that the Veteran had not been able to work in over five years due to mental problems and migraines.  Treatment records noted ongoing memory loss and noted that he continued to deteriorate and was not thought to be able to work due to his physical and mental conditions.  

VA TBI examination in April 2013 included a diagnosis of TBI with a date of diagnosis in 1973.  It was noted the Veteran reported having been hit in the forehead by a fan blade and that his doctor stated there were 18 inner and 15 outer stitches with a slight fracture to the outer portion of the skull.  He stated he did not remember anything about the event and that he had a lot of subsequent headaches.  He reported concern about his headaches, blurriness, and dizziness and stated he had balance problems over the past 10 years that had recently deteriorated.  He complained of memory loss over the last six to seven years of his USPS employment.  An assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI included complaints of mild memory loss; normal judgment; social interaction was routinely appropriate; he was always oriented to person, time, place, and situation; motor activity was normal; visual spatial orientation was normal; subjective symptoms did not interfere with work, instrumental activities of daily living, or work, family or other close relationships; there were no neurobehavioral effects; he was able to communicate by spoken and written language; and consciousness was normal.  

The examiner summarized the pertinent medical evidence and found the Veteran's residual conditions attributable to a TBI did not impact his ability to work.  It was noted that the current severity of TBI could not be determined without mere speculation because the claims file was not available and that a neuropsychiatric evaluation had also been ordered.  As rationale it was noted that by the Veteran's account he had a head injury in service with a frontal fracture and 28 stitches.  The examiner stated, however, that he had multiple compounding issues including a strong history of adult alcoholism, illicit drug use, and significant occupation/work stressors over at least a 10 year period.  The work stressors were noted to have involved a lawsuit that led to a nervous breakdown, difficulty sleeping, anxiety, and chronic depression.  He had also experienced the death of his father and his son within two years followed by the accidental drowning death of a foster child in his care.  The examiner noted he had been able to work for greater than 30 years with USPS including 11 years as a supervisor.  X-ray, MRI, and CT studies were noted to have confirmed sinus disease that could account for his chronic headaches, fatigue, and decreased energy, but that there was no evidence of TBI.  A subsequent addendum noted the claims file had been reviewed, but no additional comments were provided.  

A May 2013 VA mental disorders examination provided a diagnosis of unspecified mental condition.  The examiner noted that he could only speculate on the accurate assessment of any current mental condition due to inconsistent and inconclusive evaluations based upon inconsistent and unreliable responses, exaggeration, malingering, and dissimulation.  The examiner, in essence, found there was no evidence of a TBI condition and no mental condition associated with a TBI.  In summary, it was noted that the Veteran did not provide reliable and consistent responses on psychometric testing and that his performance and symptom validity measures suggested external factors, including secondary gain or psychodynamic factors, were playing a significant role in his test results.  There were no consistent indicators of focal or lateralized neurocognitive deficits.  Upon review of the record, the examiner found that the reported injury and nondisplaced linear skull fracture were documented.  The examiner found, however, that given the Veteran's completion of military service and extended years of USPS employment it seemed extremely unlikely that he had suffered enduring effects of his head injury.  His present test performances also did not suggest late effects of a focal or diffuse central nervous system injury.  There were no current residuals of TBI.  

VA headache examination in May 2014 included a diagnosis of other headache syndrome.  It was noted the Veteran reported he had a head injury that resulted in headaches and head trauma.  He stated he was hit by a fan and had a skull fracture and that he had been unconscious requiring 30 stitches to the top of the forehead.  He complained of headaches, dizziness, light sensitivity, and black spots in vision.  Associated non-headache symptoms included sensitivity to light and changes in vision.  He had characteristic prostrating attacks of migraine headache pain more frequently than one per month.  The examiner found the condition did not impact the Veteran's ability to work.  

VA TBI examination in May 2014 included a diagnosis of TBI.  It was noted the Veteran reported having poor concentration and inefficient thoughts after a blow to the forehead by a falling ceiling fan.  His current symptoms included having poor concentration, being easily distracted, having poor recall, and having a short attention span.  An assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI included complaint of mild memory loss, attention, concentration, or executive functions without objective evidence on testing; there was mildly impaired judgment; social interaction was occasionally inappropriate; he was always oriented to person, time, place, and situation; motor activity was mildly decreased or with moderate slowing due to apraxia; visual spatial orientation was mildly impaired; there were three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living; or work, family or other close relationships; one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; he was able to communicate by spoken and written language; and consciousness was normal.  It was noted the Veteran had subjective symptoms of mental, physical or neurological conditions or residuals attributable to a TBI identified as gait, coordination, and balance problems, headaches, and a mental disorder.  The examiner noted he was unable to balance on heels and was laterally unsteady on tandem walk.  It was also noted that no neuropsychological testing or diagnostic imaging studies were performed.  

VA mental examination in May 2014 included a diagnosis of mood disorder NOS.  The examiner commented that the Veteran's mood symptoms did not meet the criteria for bipolar disorder or major depression.  It was noted that poor concentration, inefficient thoughts, and trouble starting and finishing simple tasks were attributable to TBI.  It was noted the Veteran appeared ill and confused and that he reported having participated in combat activity during Vietnam era service.

VA headache examination in September 2014 included a diagnosis of tension headaches with Tramadol treatment.  The symptoms of headaches pain included pulsating or throbbing head pain and associated non-headache symptoms including sensitivity to light, sensitivity to sound, and changes in vision.  Typical head pain was less than one day.  There were no characteristic prostrating attacks of migraine/non-migraine headache pain and the headache condition was found to have no impact his ability to work. 

VA TBI examination in September 2014, in essence, found diagnoses of TBI or residuals of TBI were not warranted.  The examiner summarized the evidence of record and found that no objective evidence of TBI and/or TBI-residuals was documented in the service treatment records nor seen during examination.  It was noted that the Veteran provided a personal history of concussion with loss of consciousness, but that service treatment records showed that his separation examination was normal except for a one inch forehead scar.  The examiner noted records showed a history of head injury in 1973 after being hit in the head with a fan blade and that the wound was closed with stitches.  There was no TBI or loss of consciousness evidence found. 

VA mental examination in September 2014 included a diagnosis of unspecified anxiety disorder that was best summarized as an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by medication.  It was noted that TBI was not shown in records reviewed.  The symptoms that actively applied to the diagnosed mental disorder included depressed mood and anxiety.  The examiner stated that after review of the claims file, medical records, and clinical interview with the Veteran it was his opinion that the frequency, severity, and intensity of his symptoms had fluctuated with the use of the medications and other modalities of treatment rendered.  Such was the result of domestic issues and stressors in his life.  The overall severity of the service-connected nervous disorder had not worsened.  

The examiner also indicated that the Veteran was administered Structured Inventory of Malingered Symptomatology (SIMS) testing that was described as a multiaxial, self-administered, screening measure to discriminate between the presence of psychopathology or cognitive defect versus the presence of feigned symptoms.  A total score above the recommended cutoff was noted to indicate an attempt to intentionally portray oneself in a negative light (per the SIMS administration/scoring manual).  The examiner noted the Veteran obtained a total score (52) that was far above the SIMS manual and research modified cutoffs, suggesting endorsement of a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders.  In view of the result of the SIMS test, the examiner stated that the report could only be based on speculation.  Relative to the mental health condition only, the examiner found the Veteran's condition did not rise to the level of total occupational impairment and that he was not precluded from occupational functioning. 

Private treatment records dated in November 2014 included a negative study of the brain.  A December 2014 report noted diagnoses of bipolar disorder and PTSD that were of high severity.  

In support of his appeal the Veteran provided a headache log in February 2015.  He recorded the date and severity of his headaches during January and February.  An additional report was provided in July 2015.

In January 2016 the Veteran provided a VA disability benefits questionnaire (DBQ) noting diagnoses of bipolar disorder and PTSD.  The examiner found he had a total occupational and social impairment due to his mental diagnoses.  The examiner also noted a diagnosis of TBI had been provided in 1973 and that it was not possible to differentiate what symptoms were attributable to each diagnosis.  Symptoms applicable to the diagnoses included depressed mood, anxiety, suspiciousness, chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events), panic attacks more than once a week; difficulty in understanding complex commands, impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.

A January 2016 DBQ provided by the Veteran included diagnoses of migraine and tension headaches with additional diagnoses that pertained to the headache condition including dizziness and major depressive disorder.  It was noted that the Veteran had daily headaches that lasted all day with associated dizziness.  The headaches were described as mixed type, musculoskeletal and migraine.  Associated non-headache symptoms included sensitivity to light, sensitivity to sound, and dizziness.  He had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The examiner found the headache condition impacted the Veteran's ability to work, but that he was able to perform his duties when not experiencing a headache episode.  

VA headaches examination in September 2016 included diagnoses of migraine, including migraine variants, and tension headaches.  It was noted the Veteran had headaches that were not controlled and that he reported having three to five headaches a week lasting about one day.  He used Depakote daily.  He had a combination of tension and migraine headaches and stated he had a headache at the time of the examination.  He reported characteristic prostrating attacks of migraine/non-migraine headache pain once every month.  It was noted he did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner found that the headache condition had no impact on his ability to work and explained that he currently had headaches but was able to sit and have a conversation during the examination and could walk. 

VA psychiatric examination in September 2016 included a diagnosis of unspecific anxiety disorder.  The examiner found that the Veteran did not have more than one mental disorder and did not have a TBI shown in the records reviewed.  The examiner found the Veteran's level of occupational and social impairment with regard to his mental diagnosis was best described as an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The symptoms that actively applied to the diagnosis included depressed mood, anxiety, and chronic sleep impairment.  The examiner noted the Veteran was well groomed and casually dressed.  He was oriented to person, place, and time.  Eye contact was limited.  He was cooperative and rapport was good.  His speech was normal for rhythm, rate, and volume.  His affect was stable and congruent with mood.  He denied current suicidal or homicidal ideations.  His thought processes were linear, logical, and goal-directed.  His insight, judgment, and reasoning appeared intact.  There was no evidence of any perceptual disturbances, paranoia, or delusional thinking.  The examiner noted the review of all available VA records, including service medical records and military personnel records, the Veteran's written and oral lay statements, and treatment records, and found that the Veteran had obtained a total score (53) on SIMS testing that was far above the SIMS manual and research modified cutoffs suggesting endorsement of a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders. 

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

Protected and Separate Rating Issues

As an initial matter, the Board notes that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  38 C.F.R. § 3.951(b) (2016).  Ratings under a specific diagnostic code that have been continuous for 20 years are protected.  See Murray v. Shinseki, 24 Vet. App. 420, 427 (2011).

The June 2008 rating decision granted service connection for a mental disorder not otherwise specified with a 30 percent rating under the criteria for 38 C.F.R. § 4.130, Diagnostic Code (DC) 9310, effective March 31, 1999.  The decision acknowledged that the Veteran's 10 percent rating for residuals of a head injury manifested primarily by headaches had been in effect since July 1976 and, based upon a complete review of the record, found the 10 percent rating was not subject to severance or reduction.  

The Board notes that the initial January 1977 rating decision in this case established service connection for residuals of skull fracture and assigned a 10 percent rating with notation to DC 8045, 9304, and 5296.  The basis for the rating was not explained; however, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045 (brain disease due to trauma) (effective prior to October 23, 2008), purely subjective complaints such as headache, recognized as symptomatic of brain trauma, were to be rated as 10 percent and no more under 38 C.F.R. § 4.132, DC 9304 (dementia associated with brain trauma).  Ratings in excess of 10 percent were not assignable under DC 9304 in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  No such diagnosis was of record in this case.  Therefore, the Board finds that the protected 10 percent rating from July 1976 was more appropriately applied under DC 8045-9304 and limited in scope to the purely subjective complaints such as headache, recognized as symptomatic of brain trauma.  

The Board notes that the schedular criteria for evaluations of psychiatric disabilities (including DC 9304 and 9410 (other and unspecified neurosis)) were amended, effective November 7, 1996.  Prior to the November 1996 amendments, a 10 percent disability rating for mild impairment of social and industrial adaptability; a 30 percent disability rating for a definite impairment of social and industrial adaptability; and a 50 percent disability rating required evidence of considerable impairment of social and industrial adaptability.  See 38 C.F.R. § 4.132 (effective prior to November 7, 1996). 

A May 2000 VA rating decision, in essence, granted an increased 30 percent for residuals of head trauma to include mental disorder, NOS, effective from March 31, 1999.  It was noted that the evaluation was provided under diagnostic codes 8045-9410.  However, the Board finds this rating was inconsistent with the provisions of DC 8045 applicable at that time.  There was no evidence of a diagnosis of multi-infarct dementia associated with brain trauma in the record at that time.

A November 1998 rating decision, in essence, denied entitlement to a rating in excess of 10 percent based upon the criteria for loss of skull under DC 5296.  There was no explanation for consideration under these criteria.  Thus, as there is no evidence of actual skull loss in this case and no indication that a rating has been actually assigned under these criteria, the Board finds a rating for skull loss (DC 5296) is not protected.  

The Board also notes that the Veteran's present claim for an increased rating was received by VA on July 10, 2008, and that VA revised the regulations for neurological conditions and convulsive disorders under 38 C.F.R. § 4.124a, Diagnostic Code 8045, effective October 23, 2008.  The effective date of any increase in disability compensation based solely on the new criteria, however, can be no earlier than the effective date of the new criteria.  73 Fed. Reg. 54, 693 (Sept. 23, 2008).  

The revised criteria for Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."


Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The following notes are also applicable:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of §4.124a, diagnostic code 8045, in effect before October 23, 2008, may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable

The Board finds the effect of the June 2008 rating decision is best explained as establishing entitlement to a separate 30 percent rating for mental disorder, NOS, under Diagnostic Code 9410 (other and unspecified neurosis) as a residual of a head injury.  The September 2008 rating action found the residual of a head injury manifested primarily by headaches was more appropriately rated under the criteria for migraine headaches under Diagnostic Code 8100.  Although the aim of rating evaluations should be the reconciliation and continuance of the diagnosis or etiology upon which service connection was granted, the Board finds the change in diagnostic codes and separate rating determinations were favorable to the Veteran and neither severed nor reduce a protected rating.  See 38 C.F.R. § 4.13 (2016).  

While the assigned 10 percent rating for purely subjective headache symptoms due to a head injury under DC 8045-9304 was protected from July 1976, prior to the effective date of the revised regulations on October 23, 2008, a rating in excess of 10 percent was not assignable under DC 9304 in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Nor were separate ratings under DC's 9304 and 9410 possible without violating the prohibition against pyramiding ratings under 38 C.F.R. § 4.14.  There is no regulatory prohibition, however, for determinations that find higher ratings are warranted under alternative rating criteria and diagnostic codes that do not sever or reduce a protected rating.  In this case, the Board finds that the June 2008, September 2008, and October 2016 rating actions provided increased ratings under more favorable rating criteria without severing or reducing the protected 10 percent rating.  

The Board notes that the revised provisions of DC 8045 specifically state that VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache, even if that diagnosis is based on subjective symptoms, and to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 when there is a diagnosis of a mental disorder.  The revised criteria for DC 8045, however, may not be applied for an increased rating when the overall evidence demonstrates no TBI or manifest symptoms other than attributable to separately rated migraine headache and diagnosed mental disorder.  Nor may separate ratings be assigned under DC's 9304 and 9410 or 8045 and 8100 based upon without violating the prohibition against pyramiding under 38 C.F.R. § 4.14 or the revised provisions of DC 8045 including Note (1).  

Further, the medical opinions indicating diagnoses of TBI or residuals of a TBI are not warranted in this case to be persuasive.  The Board acknowledges that the Veteran is shown to have sustained head trauma during active service and that the overall evidence of record demonstrates that the injury resulted in a minor skull fracture without actual loss of skull or current medical findings sufficient for a diagnosis of TBI.  The issue is medically and factually complex, including as due to conflicting medical examination findings and the Veteran's own misreporting of pertinent facts.  However, the service treatment records, including the Veteran's own reported history denying loss of consciousness, and the July 2009, September 2014, and September 2016 VA medical opinions are persuasive as to this matter.

The Veteran's reports of having sustained more severe head injuries in service, including having been unconscious for any period to time, are likewise not credible due to inconsistency with the other evidence of record.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The evidence, overall, demonstrates that the Veteran sustained a head trauma in service, but that the contemporaneous and the more persuasive recent medical findings clearly establish that the injury resulted in no loss of consciousness or subsequent pertinent residuals other than headaches and a mental disorder NOS.  

The pertinent evidence shows that in his November 1974 report of medical history at separation the Veteran denied having or having ever had periods of unconsciousness.  His November 1974 separation examination noted a well-healed one inch scar to the forehead with normal clinical evaluations of the head and neurologic and psychologic systems.  VA examination in August 1976 noted he complained of headaches and vertigo and that X-ray studies revealed a scar and callous bone in the area, but no other pertinent medical findings.  A comprehensive neurological evaluation at that time was essentially negative with diagnoses only of vascular headaches and a history of episodes of lightheadedness, etiology unknown.  An August 1976 VA psychiatric examiner provided diagnoses of adjustment reaction of adulthood with anxiety and rule out tension headaches.  The disability at that time was estimated as none to mild.  A March 2000 VA psychiatric examiner found the Veteran had a mental disorder NOS due to his TBI, but that he had been able to function at a fairly high level even with the residuals of his injury.  His main concern at that time were chronic headaches and it was noted that he did not endorse any symptoms of anxiety or depression.

A July 2008 private treatment report noted that an EEG study was negative and that an MRI scan of the brain showed only small vessel ischemic disease.  A neurological examination revealed no obvious motor or sensory abnormalities.  The July 2009 VA TBI examiner found the Veteran's complaints of mild memory impairment, dizziness several times per week, subjective balance problems, insomnia, fatigue, psychiatric symptoms, and endocrine dysfunction were less likely caused by a TBI.  It was noted that CT and MRI scans of the brain had been negative.  

VA TBI examination in April 2013 included a diagnosis of TBI, but the examiner summarized the pertinent medical evidence and found the Veteran's residual conditions attributable to a TBI did not impact his ability to work.  It was noted that he had multiple compounding issues including a strong history of adult alcoholism, illicit drug use, and significant occupation/work stressors over at least a 10 year period.  The examiner noted that he had been able to work for greater than 30 years at the USPS, including 11 years as a supervisor, and that there was no evidence of TBI.  

A May 2013 VA mental disorders examiner found there was no evidence of a TBI condition and no mental condition associated with a TBI.  In summary, it was noted the Veteran did not provide reliable and consistent responses on psychometric testing and that his performance and symptom validity measures suggested external factors, including secondary gain or psychodynamic factors, were playing a significant role in his test results.  There were no consistent indicators of focal or lateralized neurocognitive deficits.  Upon review of the record, the examiner found that the reported injury and nondisplaced linear skull fracture were documented, but that that given the Veteran's completion of military service and extended years of USPS employment it seemed extremely unlikely that he had suffered enduring effects of his head injury.  His present test performances did not suggest late effects of a focal or diffuse central nervous system injury.  There were no current residuals of TBI.  

VA TBI examination in May 2014 included a diagnosis of TBI.  An assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI included complaint of mild memory loss, attention, concentration, or executive functions without objective evidence on testing; there was mildly impaired judgment; social interaction was occasionally inappropriate; he was always oriented to person, time, place, and situation; motor activity was mildly decreased or with moderate slowing due to apraxia; visual spatial orientation was mildly impaired; there were three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living; or work, family or other close relationships; one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; he was able to communicate by spoken and written language; and consciousness was normal.  It was noted the Veteran had subjective symptoms or mental, physical or neurological conditions or residuals attributable to a TBI identified as gait, coordination, and balance problems, headaches, and a mental disorder.  It was noted, however, that no neuropsychological testing or diagnostic imaging studies were performed.  

VA TBI examination in September 2014, in essence, found diagnoses of TBI or residuals of TBI were not warranted.  The examiner summarized the evidence of record and found that no objective evidence of TBI and/or TBI-residuals was documented in the service treatment records nor seen during examination.  It was noted that the Veteran provided a personal history of concussion with loss of consciousness, but that service treatment records showed that his separation examination was normal except for a one inch forehead scar.  

VA psychiatric examination in September 2016 included a diagnosis of unspecific anxiety disorder.  The examiner found that the Veteran did not have a TBI shown in the records reviewed.  It was noted that the results on SIMS testing suggested endorsement of a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders.


The Board acknowledges that VA and private medical opinions are of record indicative of more severe symptoms attributed to the Veteran's 1973 head trauma.  A review of the entire record, however, demonstrates that these opinions are based upon either incomplete or inaccurate medical histories.  The private medical statements indicating that he is unemployable due to his disorders are shown to have been provided without specific information and are found to be of limited probative weight.  The Board also finds that VA examination reports dated in March 2007, September 2008, and July 2009, to the extent they indicate greater head injury residuals, are not credible because they are shown to have been based, apparently in pertinent part, upon an inaccurate medical history as to the severity of the in-service head injury.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If [an] opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[A]n adequate medical report must rest on correct facts and reasoned medical judgment so as [to] inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

In summary, the Board finds that the overall evidence of record including the July 2009, September 2014, and September 2016 VA medical opinions are persuasive that no higher or separate ratings are warranted under the criteria for DC 8045 effective before or after October 23, 2008.  There is no credible evidence demonstrating that as a result of, or a residual of, TBI the Veteran has manifestations of a comorbid mental or neurologic or other physical disorder that are not separately evaluated under another diagnostic code.  Therefore, the Veteran's increased rating claim from July 10, 2008, for his service-connected psychiatric disorder associated with residuals of a head injury disability is found to be most appropriately evaluated under the criteria for DC 9410.  His increased rating claim for his service-connected headache disorder associated with residuals of a head injury is most appropriately evaluated under the criteria for DC 8100.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Headache Disability

Diagnostic Code 8100 provides a maximum 50 percent schedular rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating with characteristic prostrating attacks averaging one in 2 months over last several months, and a 0 percent rating with less frequent attacks.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2016).

Based upon the evidence of record, the Board finds that prior to September 1, 2016, the Veteran's service-connected headache disorder associated with residuals of a head injury was manifested by no more than characteristic prostrating attacks averaging one in two months.  A VA examination in February 2007 found he had headaches less than weekly and subsequent examinations in September 2008 and September 2014 found he had daily headaches; however, the persuasive evidence does not support that he had characteristic prostrating attacks occurring on an average once a month nor very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board acknowledges that the Veteran has reported having more severe and more frequent headache episodes, but that the available evidence includes inconsistent and conflicting reports and medical opinions as to this matter.  However, the medical opinions provided in July 2009 and May 2014 are shown to have been based upon inaccurate medical histories as to the severity of the Veteran's in-service injuries.  As such, they are not credible.  See Monzingo, 26 Vet. App. at 107.  Although private medical reports note occupational difficulties including as a result of migraine headaches, the bases of those opinions are not clearly identified and appear to have been based at least in part upon the Veteran's inaccurate reports of having a more severe head injury in service.  These opinions are found to be not credible as well.  Additionally, in light of the VA medical opinions in this case that SIMS tests findings suggested endorsement of a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders, the Board finds the medical opinions in February 2007, September 2008, and September 2014 are persuasive and demonstrate headaches that were not prostrating are more probative as to the Veteran's headache disability prior to September 1, 2016.  Therefore, a rating in excess of 10 percent was not warranted.

From September 1, 2016, the Veteran's service-connected headache disorder associated with residuals of a head injury is manifested by no more than characteristic prostrating attacks occurring on an average once a month.  The Board notes that the September 2016 VA headaches examiner provided diagnoses of migraine, including migraine variants, and tension headaches and found that there were characteristic prostrating attacks of migraine/non-migraine headache pain once every month.  It was noted, however, that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability and that his headache condition had no impact on his ability to work.  In fact, it was noted that the Veteran had headaches at the time of the examination and was able to sit and have a conversation and could walk.  Therefore, a rating in excess of 30 percent after September 1, 2016, is not warranted.

The Veteran is competent to report certain obvious symptoms of disability, but not to identify a specific level of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of the Veteran's service-connected headache disability has been provided by the medical professionals who have examined him.  The overall medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  


When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.  The Board also finds the assigned schedular ratings adequately represents the Veteran's degree of impairment based upon the overall evidence of record.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no basis for extraschedular discussion in this matter.  

Psychiatric Disability

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores between 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

According to the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when the service-connected disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is assigned when the service-connected disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when the service-connected disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when the service-connected disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

The pertinent evidence of record shows that VA examination in February 2007 found evidence of cognitive or psychiatric impairment with intermittent mental health problems with anxiety and mild depression.  The impact on occupational activities included decreased concentration and poor social interactions.  

A VA mental disorders examination in March 2007 included diagnoses of depressive disorder, NOS, and anxiety with symptoms of some mild memory impairment related to his depression and anxiety, as well as, obsessive compulsive thinking, but indicated the diagnoses were based upon a history of the Veteran having had a brain injury secondary to being struck by a ceiling fan and having been unconscious for approximate a half an hour.  The examiner noted there was an occupational and social impairment, with deficiencies in the areas including work, family relations, and mood.  It was also noted he had experienced confrontations with his co-workers and had an inability to preform job requirements, as well as, feeling unfairly treated by his superiors.  He had not worked since November 2006 due to these problems and difficulty with his anxiety and depression.

A November 2007 private medical statement noted the Veteran had a chronic mental condition.  It was also noted that he was unable to work.  A July 2008 private treatment report noted the Veteran had been seen including for memory problems, anxiety, and depression.  It was the examiner's impression that the Veteran had mild memory problems and mild cognitive deficit versus senile dementia, but that his anxiety and depression was playing a role in this condition.  A September 2008 report noted he had mild primary memory loss and that depression, anxiety, and his overall mental illness were affecting his memory.  

On VA mental disorders examination in September 2008 the Veteran reported that his mood and energy were low, but noted only episodic irritability.  He stated his ability to sleep was good with medication, approximately eight hours per night.  He reported having retired after 35 years of government service due to his nerves and that his activities included spending time watching television at home and going to movies or out to dinner with his spouse.  The examiner found him to be clean, neatly groomed, and appropriately and casually dressed.  His affect was constricted and his mood was depressed and dysphoric.  There was no evidence of delusions or hallucinations, sleep impairment, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  Recent memory was mildly impaired, but remote and immediate memory were normal.  The diagnoses included major depressive disorder by history and a cognitive disorder, NOS.  A current GAF score of 61 was provided.  The examiner found the effects of the mental disorder were an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).  It was noted that it was quite apparent that he had difficulties that were likely to be intermittent, causing episodic inability to perform occupational tasks. 

An October 2008 private medical statement noted the Veteran had chronic headaches and memory problems and that along with a chronic mental condition he was unable to work.  A June 2009 private medical statement noted his neuropsychiatric condition continued to progress and caused significant impairment.

A July 2009 VA TBI examination report noted the Veteran denied any difficulty with sleep on medication.  Psychiatric symptoms including major depression, obsessive compulsive disorder, mood disorder, and anxiety disorder were noted with mild memory impairment and neurobehavioral symptoms including moderate anxiety and depression with frequent isolation.  It was noted that the Veteran complained of a mild memory loss, but that there was no objective evidence on testing.  Judgment was normal.  The examiner found his chronic daily headaches were more likely due to marked depression, anxiety disorder, mood disorder, and obsessive compulsive disorder.  The examiner stated that his complaints of mild memory impairment, dizziness several times per week, subjective balance problems, insomnia, fatigue, psychiatric symptoms, and endocrine dysfunction were also less likely caused by a TBI.  It was noted that CT and MRI scans of the brain had been negative.  

Private treatment records dated in May 2011 noted the Veteran had not been able to work since 2007.  An August 2011 MRI of the brain was found to be essentially normal with no acute intracranial abnormalities.  A December 2011 private medical note stated the Veteran was not able to work.  A July 2012 private medical note stated that the Veteran had not been able to work in over five years due to mental problems and migraines.  Treatment records noted ongoing memory loss and that he continued to deteriorate and that he was not thought to be able to work due to his physical and mental conditions.  

VA TBI examination in April 2013 included a diagnosis of TBI and the examiner found the Veteran's residual conditions attributable to a TBI did not impact his ability to work.  It was noted that the current severity of TBI could not be determined without mere speculation because the claims file was not available, but that the Veteran had multiple compounding issues including a strong history of adult alcoholism, illicit drug use, and significant occupation/work stressors over at least a 10 year period.  The work stressors were noted to have involved a lawsuit that led to a nervous breakdown, difficulty sleeping, anxiety, and chronic depression.  He had also experienced the death of his father and his son within two years followed by the accidental drowning death of a foster child in his care.  The examiner noted he had been able to work for greater than 30 years at the USPS including 11 years as a supervisor.  

A May 2013 VA mental disorders examination provided a diagnosis of unspecified mental condition, but the examiner noted that he could only speculate on the accurate assessment of any current mental condition due to inconsistent and inconclusive evaluations based upon inconsistent and unreliable responses, exaggeration, malingering, and dissimulation.  The examiner, in essence, found there was no evidence of a TBI condition and no mental condition associated with a TBI.  In summary, it was noted the Veteran did not provide reliable and consistent responses on psychometric testing and that his performance and symptom validity measures suggested external factors, including secondary gain or psychodynamic factors, were playing a significant role in his test results.  There were no consistent indicators of focal or lateralized neurocognitive deficits.  Upon review of the record, the examiner found that the reported injury and nondisplaced linear skull fracture were documented but that given his completion of military service and extended years of USPS employment it seemed extremely unlikely that there had been enduring effects of a head injury.  

VA TBI examination in May 2014 included a diagnosis of TBI and noted the Veteran had subjective symptoms of mental, physical or neurological conditions or residuals attributable to a TBI.  No neuropsychological testing or diagnostic imaging studies were performed.  

VA mental examination in May 2014 included a diagnosis of mood disorder NOS and the examiner commented that the Veteran's mood symptoms did not meet the criteria for bipolar disorder or major depression.  It was noted that poor concentration, inefficient thoughts, and trouble starting and finishing simple tasks were attributable to TBI.  The mental disorder was best described as an occupational and social impairment with reduced reliability and productivity.  The symptoms identified as applying to the mental disorder diagnosis included depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impairment of short- and long-term memory (retention of only highly learned material, while forgetting to complete tasks), difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  It was noted the Veteran appeared ill and confused and that he reported having participated in combat activity during Vietnam era service.

VA mental examination in September 2014 included a diagnosis of unspecified anxiety disorder that was best summarized as an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by medication.  It was noted that a TBI was not shown in the records reviewed, but that the symptoms that actively applied to the mental disorder included depressed mood and anxiety.  The examiner stated that after review of the claims file, medical records, and a clinical interview with the Veteran it was his opinion that the frequency, severity, and intensity of his symptoms had fluctuated with the use of the medications and other modalities of treatment rendered and the domestic issues and stressors in his life.  It was noted that SIMS testing indicated endorsement of a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders.  The examiner stated that the report could only be based on speculation, but that, relative to the mental health condition only, the Veteran's condition did not rise to the level of total occupational impairment and he was not precluded from occupational functioning. 

In January 2016 the Veteran provided a VA DBQ noting diagnoses of bipolar disorder and PTSD.  The examiner found he had a total occupational and social impairment due to his mental diagnoses.  The examiner also noted a diagnosis of TBI had been provided in 1973 and that it was not possible to differentiate what symptoms were attributable to each diagnosis.  Symptoms applicable to the diagnoses included depressed mood, anxiety, suspiciousness, chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events), panic attacks more than once a week; difficulty in understanding complex commands, impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.

VA psychiatric examination in September 2016 included a diagnosis of unspecific anxiety disorder.  The examiner found that the Veteran did not have more than one mental disorder and did not have a TBI shown in the records reviewed.  The examiner noted the Veteran's level of occupational and social impairment with regard to his mental diagnosis was best described as an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The symptoms that actively applied to the diagnosis included depressed mood, anxiety, and chronic sleep impairment.  The examiner found, based upon a review of all available VA records, written and oral lay statements, and treatment records, that SIMS testing suggested endorsement of a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders.

Based upon the evidence of record, the Veteran's service-connected psychiatric disorder associated with residuals of a head injury disability is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board notes that an assessment of the service-connected disability is complicated by the Veteran's reports of medical histories that are not credible and with his responses on psychological testing that were found to be highly atypical in patients with genuine psychiatric or cognitive disorders.  A January 2016 DBQ provided diagnoses of bipolar disorder and PTSD and the examiner found he had a total occupational and social impairment due to these diagnoses.  However, neither bipolar disorder nor PTSD are service-connected disabilities.  Nor did the DBQ examiner attribute these specific disorders to service.  The Board finds the March 2007, July 2009, May 2013, September 2014, and September 2016 VA medical opinions are persuasive as to the level of impairment over the course of the appeal as to the Veteran's service-connected psychiatric disability.  As such, a rating in excess of 30 percent is not warranted.

The overall medical findings adequately address the criteria under which this disability is evaluated.  The preponderance of the evidence in this case is against the claim.  The assigned schedular rating adequately represents the Veteran's degree of impairment based upon the overall evidence of record.  As such, there is no basis for extraschedular discussion in this matter.  



TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2016).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

VA records shows service connection is established for a psychiatric disorder associated with residuals of a head injury (30 percent), right (dominant) shoulder dislocation/clavicle fracture with traumatic arthritis (30 percent), headache disorder associated with residuals of a head injury (30 percent), left thumb fracture (0 percent), allergic rhinitis (0 percent), and left maxillary sinus disease associated with allergic rhinitis (0 percent).  Combined service-connected disability ratings are assigned as 50 percent from February 1, 2008, 60 percent from July 23, 2009, and 70 percent from September 1, 2016.  

The Veteran currently meets the schedular criteria for a TDIU rating as his psychiatric and headache disabilities arose from a common etiology.  See 38 C.F.R. § 4.16(a).  However, the persuasive evidence demonstrates the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  It is acknowledged that the Veteran contends he is unable to work due to his service-connected disabilities, primarily due to his psychiatric and headache disabilities, and that VA and private medical opinion have found him to be unemployable.  

Nevertheless, the overall evidence in this case clearly demonstrates that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  In fact, a September 2014 VA mental examination found his unspecified anxiety disorder was best summarized as an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by medication.  It was further noted that the condition did not rise to the level of total occupational impairment and that he was not precluded from occupational functioning.  A September 2016 VA psychiatric examiner found that the Veteran did not have more than one mental disorder and did not have a TBI shown in the records reviewed, and specifically found his mental disability was best described as an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  A September 2016 VA headaches examiner provided diagnoses of migraine, including migraine variants, and tension headaches, but found that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability and that his headache condition had no impact on his ability to work.  There is no probative evidence indicating any significant impact of his service-connected right shoulder, left thumb, allergic rhinitis, and left maxillary sinus disease disabilities on employability.

Based upon an overall and comprehensive review of the entire record, the Board finds that the persuasive VA medical opinions in this case do not show the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran's own statements as to the effects of his service-connected disabilities on employment are not credible in light of his responses on SIMS tests and his reports of injuries in service that are not supported by the available record.  Therefore, entitlement to a TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for a headache disorder associated with residuals of a head injury prior to September 1, 2016, and in excess of 30 percent after September 1, 2016, is denied.

Entitlement to a rating in excess of 30 percent for a psychiatric disorder associated with residuals of a head injury is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


